DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 04/27/2022.
Claims 15-17 are cancelled per the amendment.
Claims 1-14 and 20-22 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US Pub. No. 2014/0175871 A1 and Kim hereinafter).
As to Claim 20, Kim in his teachings as shown in Fig.1-2 discloses an electric motor assembly comprising:
an electric motor (Fig.1, item #50);
a rechargeable battery (Fig.1, item #20) coupled to the electric motor;
a fuel cell (Fig. 1 shows a fuel cell #10 connected in parallel with the battery #20  and see also [Abstract]) coupled to the electric motor in parallel with the rechargeable battery; and
a controller (Fig.1, item #30) configured to control current flowing from the rechargeable battery and the fuel cell to the electric motor such that the fuel cell is operable to maintain or increase a state of charge of the battery while the battery is powering the motor (See [0020]- [0024] and see also Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Into (US Pub. No. 2003/0027468 A1) in view of Yamazaki (US Pub. No. 2013/0269655 A1).
As to Claim 10, Into in Fig.1-Fig.5 discloses a machine comprising:
a rotating component (Propellers –… typically with propellers configured to rotate in opposite directions…See [0043]);
an electric motor (42) including a spindle configured to cause the rotating component to rotate (See [0021]); and a throttle control (32) configured to provide input to the electric motor (…In response to the first and second control inputs, controller 32 generates a throttle control output to adjust the position of output arm 44 and apply a force to throttle 7, thereby controlling the speed…See [0023]), 
Although, Into discloses about an electric motor (42) and a throttle control (32) as shown above, it doesn’t explicitly disclose: 
the throttle control comprising a cable with slack, the slack being configured to cause the throttle to provide no input during a first portion of a range of motion of the throttle
Nonethless, Yamazaki in his teachings as shown in Fig.1-27 discloses that the inner cable 46 of the throttle cable 45 then shifts to a position, shown by a phantom line, to remove a slack in the inner cable 46, whereupon the distal end 46b of the inner cable 46 remains unmoved. In other words, because of the slackening position P9 of the pressing roller 59, the inner cable 46 does not move the throttle arm 14b of the throttle valve 14 although the slack in the inner cable 46 is removed by the movement of the throttle lever 27 to the high engine speed position P7 (See [0082])
Therefore, it would have been obvious before the effective date of the instant application for the throttle control to include a cable with a slack to provide no input during the first movement of the throttle as thought by Yamazaki within the teachings of Into to allow the engine speed controlling means to adjust the engine speed to a low speed (See [0008]).
As to Claim 11, Into in view of Yamazaki discloses the machine of claim 10, wherein the first portion is between five percent (5%) and twenty-five percent (25%) of the range of motion of the throttle (the change in movement- See [0035]).
As to Claim 12, Into in view of Yamazaki discloses the machine of claim 10, wherein the slack includes a spring (Yamazaki: item 63 -See [0082] and [0070]).
As to Claim 13, Into in view of Yamazaki discloses the machine of claim 10, wherein the throttle includes an oval-shaped cam, the cam providing input to the electric motor in response to the cam being rotated by movement of the cable (Yamazaki: item 63 -See [0082] and [0070]).
As to Claim 14, Into in view of Yamazaki discloses the machine of claim 10, wherein the throttle is configured to provide the input to the electric motor via a controller in a second portion of the range of motion of the throttle that is greater than the first portion (Yamazaki: See [0084]).

	Allowable Subject Matter
Claims 1-9, 21 and 22 are allowed.
	As to Claims 1:  In view of the limitations the closest prior art as cited in the PTO-1449 does not explicitly describe or suggest a battery-powered motor comprising:
an electric motor that is wound to enable the motor to achieve a non-limited motor maximum motor speed for at least one specified battery, the motor operable over a motor speed range up to the non-limited maximum motor speed: a controller configured to control current flowing from the at least one specified battery to the electric motor, the controlling current including: limiting current to the electric motor in a lower portion of the motor speed range: and limiting the current to prevent the of the electric motor speed from exceeding a limited maximum motor speed, the limited maximum motor speed being lower than the non-limited motor maximum motor speed: and a housing enclosing the electric motor and the controller and the at least one specified battery, the housing having a form factor configured to engage with a machine that engages with to replace an internal combustion engine that has a maximum engine  speed that is approximately the same as the limited maximum motor speed as amended and argued by the applicant’s response of 05/07/2020. In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over battery and system for replacing internal combustion engine.

Response to Arguments/Remarks
As to applicant’s argument “…Claim 20 has been rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim (US 2014/0175871). For at least the foregoing reasons, Applicant respectfully requests withdrawal of this rejection…Claim 20 relates to an electric motor assembly comprising “an electric motor, a rechargeable battery coupled to the electric motor, a fuel cell coupled to the electric motor in parallel with the rechargeable battery, and a controller configured to control current flowing from the rechargeable battery and the fuel cell to the electric motor such that the fuel cell is operable to maintain or increase a state of charge of the battery while the battery is powering the motor.” Claim 20 is not anticipated because Kim fails to disclose at least the underlined recitation…Even if this correspondence is correct (which Applicant does not concede), the IGBT 30 is not configured to control current flowing from the EV battery 20 and the fuel cell 10 to the motor 50 such that the fuel cell 10 is operable to maintain or increase a state of charge of the battery 20 while the battery 20 is powering the motor 50… Kim fails to teach that the fuel cell 10 maintains or increases the state of charge of the battery 20 when the output of the battery 20 is being provided to the motor 50…Thus, Kim fails to disclose this feature of claim 20. For at least the foregoing reasons, claim 20 is not anticipated by Kim. Accordingly, Applicant respectfully requests withdrawal of this rejection…Claims 10-14 have been rejected under 35 U.S.C. § 103 as being unpatentable over Into (US 2003/0027468) in view of Yamakazi (US 2013/0269655). For at least the following reasons, Applicant respectfully requests withdrawal of this rejection… Claim 10 is patentable because: (1) Into and Yamakazi, alone or in combination, fail to describe or suggest the claimed cable with slack configured to cause the throttle to provide no input to the electric motor during a first portion of a range of motion of the throttle; and (2) Into teaches away from being modified to have this feature. These reasons will be discussed in turn…Into fails to describe or suggest this feature of claim 10. Into discloses a boat 1 including a motor 5 and a throttle 7 for regulating speed of the motor 5. (Into at 7 0019). Within the cockpit area is a throttle lever 10 connected to the throttle 7 through a speed control system 20. (Into at 0019). The speed control system 20 comprises a position sensor 30 adjacent the throttle lever 10 and electrically connected via wiring 34 to a controller 32 (which the Office Action equates to the claimed throttle control). (Into at 4 0020). The controller 32 receives an electrical signal from the position sensor 30 and operates as part of a servomechanism to control power delivery to the motor 5… However, as admitted by the Office Action, Into fails to describe or suggest the controller 32 including a cable with slack configured to cause the throttle to provide no input to the electric motor during a first portion of a range of motion of the throttle. …Yamaguchi also fails to describe or suggest this feature of claim 10… The Office Action contends that the inner cable 46 corresponds to the claimed cable with slack. Even if this correspondence is correct (which Applicant does not concede), the slack in the inner cable 46 is not configured to cause the throttle to provide no input to the engine 13 during a first portion of a range of motion of the throttle lever 27. Rather, the slack in the inner cable 46 causes low speed operation of the motor while the throttle lever 27 is moved from the low speed position to the high speed position. (Yamaguchi at §] 0082). Causing low speed operation of an engine is not the same as providing no input to a motor. Therefore, Yamaguchi fails to describe or suggest this feature of claim 10…Accordingly, claim 10 is patentable over Into and Yamaguchi, and Applicant respectfully requests withdrawal of this rejection… claims 15- 17 have been cancelled, without prejudice to pursuing these claims in further prosecution of this or a related application. Accordingly, Applicant respectfully requests withdrawal of this rejection. Allowable Subject Matter Applicant acknowledges the indication that claims 1-9, 21, and 22 are allowed…”
	In response, the examiner respectfully disagrees with the applicant’s assertion. The examiner would also like to emphasize that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). Hence, the claims are addressed based on what is claimed not necessarily argued. As to claim 20, in contrary to applicant’s allegation, Kim discloses what seems to be a broadly claimed controller as addressed in the previous office action of 01/28/2022 and section 6 of the instant office action. What is claimed by applicant is “a controller configured to control current flowing from the rechargeable battery and the fuel cell to the electric motor such that the fuel cell is operable to maintain or increase a state of charge of the battery while the battery is powering the motor”  and Kim in his teachings a shown in the abstract alone discloses “A power net system of a fuel cell hybrid vehicle includes a fuel cell and an electric vehicle battery (EV battery) connected with each other through a main bus terminal in parallel, and an insulated gate bipolar mode transistor (IGBT) connected to the EV battery and the main bus terminal”. Furthermore, it is disclosed by at least [0024]) that a controller/IGBT #30 controls charge or discharge of the EV battery 20 and  the IGBT 30 turns on/off flow of high current in one direction, and current may regularly flow in the opposite direction. In a case where the IGBT 30 is in on-state, the EV battery 20 may be both discharged and charged through the IGBT 30. When the IGBT 30 is in off-state, the EV battery 20 may be only discharged. Thus, it clearly reads on the claimed limitation of controller and the rejection of claim 20 is maintained. As to claim 10, Into discloses an electric motor (42) and a throttle control (32) as further disclosed in [0023] and shown in section 9 of this office action, however it doesn’t explicitly disclose: 
the throttle control comprising a cable with slack, the slack being configured to cause the throttle to provide no input during a first portion of a range of motion of the throttle
Nonethless, Yamazaki in his teachings as shown in Fig.1-27 discloses that the inner cable 46 of the throttle cable 45 then shifts to a position, shown by a phantom line, to remove a slack in the inner cable 46, whereupon the distal end 46b of the inner cable 46 remains unmoved. In other words, because of the slackening position P9 of the pressing roller 59, the inner cable 46 does not move the throttle arm 14b of the throttle valve 14 although the slack in the inner cable 46 is removed by the movement of the throttle lever 27 to the high engine speed position P7 (See [0082]). Therefore, it would have been obvious before the effective date of the instant application for the throttle control to include a cable with a slack to provide no input during the first movement of the throttle as thought by Yamazaki within the teachings of Into to allow the engine speed controlling means to adjust the engine speed to a low speed (See [0008]). In addition, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yamazaki cures the deficiency of Into and the rejections of claim 10 and its respective dependent claims 11-14 are maintained.  In conclusion, applicant's arguments filed on 04/27/2022 have been fully considered but they are not persuasive as shown above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846